DENY and Opinion Filed December 14, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00617-CV

               IN RE STAMATINA HOLDINGS, LLC, Relator

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-12830

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek
                           Opinion by Justice Osborne
      Relator’s June 17, 2020 petition for writ of mandamus asks us to compel the

trial court to vacate its order appointing a receiver over a multi-family apartment

complex with numerous Dallas City Code and Dallas Fire Code violations.

Entitlement to mandamus relief requires relator to show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on the petition and the record before us, we conclude that relator has

failed to show its entitlement to the relief requested. Accordingly, we deny relator’s

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                           /Leslie Osborne/
                                           LESLIE OSBORNE
                                           JUSTICE


200617F.P05




                                         –2–